                                United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    BERN A. MORTBERG                                 §
                                                     §   Civil Action No. 4:18-CV-723
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    DEUTSCHE BANK NATIONAL TRUST                     §
    COMPANY, AS INDENTURE TRUSTEE                    §
    OF THE AAMES MORTGAGE                            §
    INVESTMENT TRUST 2005-1                          §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE


            Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On May 29, 2019, the report of the Magistrate Judge (Dkt. #27) was entered containing proposed

    findings of fact and recommendations that Plaintiff Bern A. Mortberg’s case be dismissed pursuant

    to Federal Rule of Civil Procedure 41(b).

            Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

    conclusions of the Court.

            It is, therefore, ORDERED that Plaintiff Bern A. Mortberg’s case is DISMISSED

.   WITHOUT PREJUDICE.

            All relief not previously granted is DENIED, and the Clerk is directed to CLOSE this

    civil action.

            IT IS SO ORDERED.
            SIGNED this 3rd day of July, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
